In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Weinstein, J.), dated October 1, 2003, which, upon a fact-finding order of the same court dated August 26, 2003, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the third degree, upon his admission, adjudged him to be a juvenile delinquent and, after a hearing, placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Family Court providently exercised its discretion in placing him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The Family Court has broad discretion in entering an order of disposition (see Matter of Neville G., 293 AD2d 471 [2002]; Matter of Naiquan T., 265 AD2d 331, 332 [1999]; Matter of Tristan W., 258 AD2d 585, 586 [1999]; Family Ct Act § 141). The Family Court carefully considered less restrictive alternatives to placement and properly balanced the needs of the juvenile and the need for the protection of the community (see Family Ct Act § 352.2 [2]; Matter of Jamal J., 8 AD3d 382, 383 [2004]; Matter of Lloyd L., 246 AD2d 651 [1998]; Matter of Wayne H., 242 AD2d 535 [1997]; Matter of James D., 184 AD2d 769 [1992]). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.